—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: We agree with defendant that County Court erred in imposing a 10% surcharge on the amount of restitution ordered. The affidavit of the director of the Probation Department fails to establish “that the actual cost of the collection and administration of restitution” exceéds 5% of the amount of restitution imposed (Penal Law § 60.27 [8]; see, People v Christie, 285 AD2d 980; People v Hill, 277 AJD2d 971). We therefore modify the judgment by reducing the surcharge to 5%. Further, as the People concede, the permanent order of protection must be amended by limiting its duration to “three years from the date of the expiration of the maximum term of [the] * * * sentence of imprisonment actually imposed” (CPL 530.13 [4] [ii]), taking into account any jail time credit to which defendant is entitled {see, People v Christie, supra; People v Harris, 285 AD2d 980). We therefore further modify the judgment accordingly. We have considered defendant’s challenge to the severity of the sentence and conclude that it is without merit. (Appeal from Judgment of Genesee County Court, Noonan, J. — Burglary, 2nd Degree.) Present — Green, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.